Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are pending in this application.
4.	Claim 9 has been amended.
Response to Arguments
5.	Applicant’s arguments filed on December 1, 2022, with respect to the 35 USC § 103 rejections of claims 1-8 under Kadambala in view of Chen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC § 103 rejections of claims 1-8 under Kadambala in view of Chen in further view of Fettig.
6.	Applicant's arguments with respect to the rejections made to claims 9-20 are deemed moot in view of necessitated new grounds of rejection.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of CHEN et al. (US 2020/0075652 A1)(hereinafter Chen) in further view of FETTIG et al.(US 2016/0286108 A1)(hereinafter Fettig).
	Regarding claim 1, Kadambala discloses an optical system [See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding camera system] comprising:
 an imaging lens for imaging an object to an image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding lens 110. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor.]; and 
a sensing pixel array for detecting lights from the object[See Figs. 2A-2F and par. 0053, 0061-0076,  regarding An image sensor of a camera system may include an array of pixels, such as the pixel array 200 of FIG. 2A, the pixel array 230 of Fig. 2C, pixel array 240 of Fig. 2D, the pixel array 250 of Fig. 2E or the pixel array 260 of Fig. 2F. The pixel array captures a frame of the subject 105.],
wherein each light passes different part of the imaging lens toward the image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor. (Each of the rays of light 175 passes a different part of the lens 110 toward the image)]; 
wherein the sensing pixel array comprises a first sensing pixel and a second sensing pixel [See Figs. 2A-2F and par. 0053, 0061-0076,  regarding focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  The pixel array 200 of FIG. 2A is illustrated with two pixels that are used for phase detection auto focus (PDAF), which are referred to herein as focus pixels, but may alternately be referred to as PDAF pixels or phase detection (PD) pixels…The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.], 
each sensing pixel comprising a microlens covering a series of photodiodes having n photodiodes [See Figs. 2A-2B, 2E and 3A and par. 0062, 0071-0073, 0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series].
Kadambala does not explicitly disclose a microlens covering a series of photodiodes having n photodiodes, n is integer larger than two.
However, the use of a microlens covering a series of 3 or more photodiodes in cameras and imaging sensors was well known in the art at the time of the invention was filed as evident from the teaching of Chen [See at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Further, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala with Chen teachings to include “a microlens covering a series of photodiodes having n photodiodes, n is integer larger than two” because this combination has the advantage of alternate pixel configuration of the photodiodes for providing light sensing capabilities to the image sensor[See Chen: at least  Figs. 6, 8A-8B, par. 0002-0004, 0052, 0090-0093, 0097-0100].
Kadambala and Chen do not explicitly disclose a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two.
However, providing a one-dimensional series of photodiodes having n photodiodes where n is larger such as a row of photodiodes is very well known in the art at the time of the invention was filed as evident from the teaching of Fettig[See Fettig: Figs. 2A-2C and par. 0026, 0050 regarding The arrangement of FIG. 2A in which microlens 102 covers two pixel regions may sometimes be referred to as a 2×1 or 1×2 arrangement because there are two phase detection pixels arranged consecutively in a line. Further on, Pixel 22 may include any number of photodiodes 34 sharing a common charge storage node 54, reset transistor 50, and row select transistor 56. For example, pixel 22 may include one photodiode 34, two photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, three photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, more than four photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, etc. Photodiodes 34 within pixels 22 may be arranged in any desired manner. For example, each photodiode 34 in a given pixel 22 may be arranged in a single row, a single column, multiple adjacent rows, or multiple adjacent columns...(Thus, the configuration of the photodiodes can be provided in a one-dimensional series of photodiodes).].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala with Chen teachings to include “a microlens covering a one-dimensional series of photodiodes having n photodiodes, n is integer larger than two” because this combination has the advantage of alternate configuration of the photodiodes.

Further on, when combined with Fettig,  Kadambala and Chen teach or suggest wherein a photodiode at an end of the one-dimensional series of photodiodes of the first sensing pixel detects a first light from the object toward the image, and a photodiode at an opposite end of the one-dimensional series of photodiodes of the second sensing pixel detects a second light from the object toward the image; wherein the first light and the second light pass opposite parts of the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0058, 0061-0076 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor (not pictured in its entirety), where the image sensor includes the focus photodiode 125A and the focus photodiode 125B, which correspond to focus pixels.  The focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  In some cases, the light rays 175 may travel through a microlens 120 before falling on the focus photodiode 125A and the focus photodiode 125B.  When the camera system 100 is in the "in focus" state 150 of FIG. 1A, the rays of light 175 may ultimately converge at a plane that corresponds to the position of the focus photodiode 125A and the focus photodiode 125B…(thus, each photodiode of each of the pixels detects light from the object coming from opposite parts of the imaging lens as shown in the figures). See Chen: at least  Figs. 6, 8A-9B, par. 0052, 0090-0093, 0097-0104 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Moreover, microlens 850b can receive incident light 870b from a spot 860b via camera lens 840 and project incident light 870b towards each photodiode 612 of pixel cell 602b…Also Figs. 9A and 9B show different arrangements of the camera lens 840 and how the light passing through opposite parts of the camera lens 840 is directed to each photodiode 612. See Fettig: Figs. 2A-2C and par. 0026, 0050 regarding The arrangement of FIG. 2A in which microlens 102 covers two pixel regions may sometimes be referred to as a 2×1 or 1×2 arrangement because there are two phase detection pixels arranged consecutively in a line. Further on, Pixel 22 may include any number of photodiodes 34 sharing a common charge storage node 54, reset transistor 50, and row select transistor 56. For example, pixel 22 may include one photodiode 34, two photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, three photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, more than four photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, etc. Photodiodes 34 within pixels 22 may be arranged in any desired manner. For example, each photodiode 34 in a given pixel 22 may be arranged in a single row, a single column, multiple adjacent rows, or multiple adjacent columns...(Thus, the photodiodes can be provided in a one-dimensional series of photodiodes)]; and
wherein positions of the first sensing pixel and the second sensing pixel are used to determine a distance of the object to the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… See Chen: at least Figs. 6, 8A-9B, par. 0046- 0052, 0060, 0090-0093, 0097-0104 regarding A pixel cell array can be used to generate information of a scene.  In some examples, a subset (e.g., a first set) of the pixel cells within the array can be used to perform 2D sensing of the scene, and another subset (e.g., a second set) of the pixel cells within the array can be used to perform 3D sensing of the scene… To reconstruct a scene, a subset of pixel cells within a pixel cell array can perform 3D sensing to, for example, identify a set of physical objects in the environment and determine the distances between the physical objects and the user…].
Regarding claim 2, Kadambala, Chen and Fettig teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein each of the first and second sensing pixels comprises the microlens covering a two-dimensional array of photodiodes having nxn photodiodes, n is integer larger than two, and wherein the two-dimensional array of photodiodes having nxn photodiodes includes the one-dimensional series of photodiodes having n photodiodes [See Kadambala: Figs. 2A-2F and 3A and par. 0062, 0071-0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR…(A configuration of n x n photodiodes is suggested by Kadambala). See Chen: at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding As shown in FIG. 6, image sensor 600 may include an array of pixel cells 602 including Multi-photodiode (multi-PD) pixel cell 602a (hereinafter, pixel cell 602a).  Pixel cell 602a can include a plurality of photodiodes 612 including, for example, photodiodes 612a, 612b, 612c, and 612d, and one or more charge sensing units 614.  The plurality of photodiodes 612 can convert different components of incident light to charge.  For example, photodiode 612a-612c can correspond to different visible light channels, in which photodiode 612a can convert a visible blue component (e.g., a wavelength range of 450-490 nanometers (nm)) to charge... Further, image sensor 600 includes a camera lens 840 and a plurality of microlenses 850.  Camera lens 840 is overlaid on plurality of microlenses 850 along the second axis to form a lens stack.  Camera lens 840 can receive incident light 870 from a plurality of spots 860 of a scene and refract the incident light towards each microlens 850.  Each microlens 850 is overlaid on a filter array 830 (and pixel cell 602) along the second axis and can refract incident light of a spot towards each photodiode of the pixel cell 602 under the filter array 830.  For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Although FIG. 6 shows that pixel cell 602a includes four photodiodes, it is understood that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.)… (Configuration of n photodiodes where n is larger than two is suggested by Chen).  See Fettig: Figs. 2A-2C and par. 0026, 0050 regarding The arrangement of FIG. 2A in which microlens 102 covers two pixel regions may sometimes be referred to as a 2×1 or 1×2 arrangement because there are two phase detection pixels arranged consecutively in a line. Further on, Pixel 22 may include any number of photodiodes 34 sharing a common charge storage node 54, reset transistor 50, and row select transistor 56. For example, pixel 22 may include one photodiode 34, two photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, three photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, more than four photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, etc. Photodiodes 34 within pixels 22 may be arranged in any desired manner. For example, each photodiode 34 in a given pixel 22 may be arranged in a single row, a single column, multiple adjacent rows, or multiple adjacent columns...(Thus, the photodiodes can be provided in a one-dimensional series of photodiodes)].  
Regarding claim 3, Kadambala, Chen and Fettig teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein positions of the first sensing pixel and the second sensing pixel are determined by a correlation of a right image and a left image, wherein the right image comprises the first light detected by the photodiode at the end of the one-dimensional series of photodiodes of the first sensing pixel, and the left image comprises the second light detected by the photodiode at the opposite end of the one-dimensional series of photodiodes of the second sensing pixel[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…   See Chen: at least Figs. 6, 8A-9B, par. 0046- 0052, 0060, 0090-0093, 0097-0104 regarding A pixel cell array can be used to generate information of a scene.  In some examples, a subset (e.g., a first set) of the pixel cells within the array can be used to perform 2D sensing of the scene, and another subset (e.g., a second set) of the pixel cells within the array can be used to perform 3D sensing of the scene… To reconstruct a scene, a subset of pixel cells within a pixel cell array can perform 3D sensing to, for example, identify a set of physical objects in the environment and determine the distances between the physical objects and the user… In the example of FIG. 9A, having filter surface 901 at a conjugate position with respect to exit pupil 902 can ensure that crossing point 930, which marks a region where light 904 coming from the left of principle axis 908 (e.g., light 904a) and from the right of principle axis 908 (e.g., light 904b) intercept, is within microlens 850a rather than in filter array 830a.  Such arrangements can reduce optical crosstalk between filter elements of filter array 830a.  Specifically, light 904a is meant to enter and be filtered by filter element 832b and to be detected by photodiode 612b, whereas light 904b is meant to enter and be filtered by filter element 832a and to be detected by photodiode 612a.  By having crossing point 930 above filter array 830a, light 940a can be prevented from entering filter element 832a and leaking into photodiode 612a as optical crosstalk whereas light 940b can be prevented from entering filter element 932b and leaking into photodiode 612b as optical crosstalk… See Fettig: Figs. 2A-2C and par. 0026, 0050 regarding The arrangement of FIG. 2A in which microlens 102 covers two pixel regions may sometimes be referred to as a 2×1 or 1×2 arrangement because there are two phase detection pixels arranged consecutively in a line. Further on, Pixel 22 may include any number of photodiodes 34 sharing a common charge storage node 54, reset transistor 50, and row select transistor 56. For example, pixel 22 may include one photodiode 34, two photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, three photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, more than four photodiodes 34 that share a single floating diffusion node 54, reset gate 50, and row select gate 56, etc. Photodiodes 34 within pixels 22 may be arranged in any desired manner. For example, each photodiode 34 in a given pixel 22 may be arranged in a single row, a single column, multiple adjacent rows, or multiple adjacent columns...(Thus, the photodiodes can be provided in a one-dimensional series of photodiodes)].
 Regarding claim 4, Kadambala, Chen and Fettig teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Chen and Fettig teach or suggest wherein n is 3[See Chen: at least  Figs. 6, 8A-8B, par. 0052, 0090-0093, 0097-0100 regarding For example, as shown in FIG. 8A, microlens 850a can receive incident light 870a from a spot 860a via camera lens 840 and project incident light 870a towards each photodiode 612 of pixel cell 602a. Although FIG. 6 shows that pixel cell 602a includes four photodiodes, it is understood that the pixel cell can include a different number of photodiodes (e.g., two, three, etc.)… (Configuration of n photodiodes where n can be three is suggested by Chen) See Fettig: Figs. 2A-2C and par. 0026, 0050 regarding Pixel 22 may include any number of photodiodes 34 sharing a common charge storage node 54, reset transistor 50, and row select transistor 56.].  
Regarding claim 5, Kadambala, Chen and Fettig teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein photodiodes of the one-dimensional series of photodiodes having n photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the one-dimensional series of photodiodes having n photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color[See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…See Chen: 0042, 0044, 0092-0094 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)… See Fettig: Figs. 2A-2C and par. 0026, 0050-51 regarding Pixels 22 may sometimes be referred to herein as a super-pixel 22, because pixels 22 may include multiple sub-pixels 34. Sub-pixels 34 provided with red color filter elements may sometimes be referred to herein as red sub-pixels 34, sub-pixels provided with blue color filter elements may sometimes be referred to herein as blue sub-pixels 34, sub-pixels 34 provided with green color filter elements may sometimes be referred to herein as green sub-pixels 34, ].
Regarding claim 6, Kadambala, Chen and Fettig teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein photodiodes of the one-dimensional series of photodiodes having n photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the one-dimensional series of photodiodes having n photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color[See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…See Chen: 0042, 0044, 0092-0094 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)… See Fettig: Figs. 2A-2C and par. 0026, 0050-51 regarding Pixels 22 may sometimes be referred to herein as a super-pixel 22, because pixels 22 may include multiple sub-pixels 34. Sub-pixels 34 provided with red color filter elements may sometimes be referred to herein as red sub-pixels 34, sub-pixels provided with blue color filter elements may sometimes be referred to herein as blue sub-pixels 34, sub-pixels 34 provided with green color filter elements may sometimes be referred to herein as green sub-pixels 34, ].  
Regarding claim 7, Kadambala, Chen and Fettig teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color[See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of n x n photodiodes is suggested by Kadambala)  See Chen: at least  Figs. 6, 8A-8B, par. 0042, 0044, 0052, 0090-0094, 0097-0100 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)… See Fettig: Figs. 2A-2C and par. 0026, 0050-51 regarding Pixels 22 may sometimes be referred to herein as a super-pixel 22, because pixels 22 may include multiple sub-pixels 34. Sub-pixels 34 provided with red color filter elements may sometimes be referred to herein as red sub-pixels 34, sub-pixels provided with blue color filter elements may sometimes be referred to herein as blue sub-pixels 34, sub-pixels 34 provided with green color filter elements may sometimes be referred to herein as green sub-pixels 34, ].  
Regarding claim 8, Kadambala, Chen and Fettig teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala, Chen and Fettig teach or suggest wherein photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having nxn photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of n x n photodiodes is suggested by Kadambala)  See Chen: at least  Figs. 6, 8A-8B, par. 0042, 0044, 0052, 0090-0094, 0097-0100 regarding An image sensor may include an optical filter array to allow visible light of different optical wavelength ranges and colors (e.g., red, green, and blue colors) to a first set of pixel cells assigned for 2D sensing, and invisible light to a second set of pixel cells assigned for 3D sensing. An image pixel value can be generated based on the outputs from multiple pixel cells configured to sense different color components of the visible light (e.g., red, green, and blue colors)… See Fettig: Figs. 2A-2C and par. 0026, 0050-51 regarding Pixels 22 may sometimes be referred to herein as a super-pixel 22, because pixels 22 may include multiple sub-pixels 34. Sub-pixels 34 provided with red color filter elements may sometimes be referred to herein as red sub-pixels 34, sub-pixels provided with blue color filter elements may sometimes be referred to herein as blue sub-pixels 34, sub-pixels 34 provided with green color filter elements may sometimes be referred to herein as green sub-pixels 34,].  

9.	Claims 9-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of Lansel(US 2015/0362698 A1)(hereinafter Lansel) in further view of Roncone(US 4,079,394)(hereinafter Roncone).
Regarding claim 9, Kadambala discloses an optical system [See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding camera system] comprising,
an imaging lens for imaging an object to an image[See Figs. 1A-1C  and par. 0053-0054, 0056-0058 regarding lens 110. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor.]; 
a sensing pixel array for detecting lights from the object passing the imaging lens toward the image[See Figs. 1A-2F and par. 0053-0054, 0056-0058, 0061-0076,  regarding An image sensor of a camera system may include an array of pixels, such as the pixel array 200 of FIG. 2A, the pixel array 230 of Fig. 2C, pixel array 240 of Fig. 2D, the pixel array 250 of Fig. 2E or the pixel array 260 of Fig. 2F. The pixel array captures a frame of the subject 105. Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor. (Each of the rays of light 175 passes a different part of the lens 110 toward the image)]; and
wherein the sensing pixel array comprises a first sensing pixel and a second sensing pixel[See Figs. 2A-2F and par. 0053, 0061-0076,  regarding focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  The pixel array 200 of FIG. 2A is illustrated with two pixels that are used for phase detection auto focus (PDAF), which are referred to herein as focus pixels, but may alternately be referred to as PDAF pixels or phase detection (PD) pixels…The two pixels from a left and right pair of focus pixels may both be in the same row and/or same column of the pixel array, may be in a different row and/or different column, or some combination thereof.], 
each sensing pixel comprising a microlens covering a pair of photodiodes[See Figs. 2A-2B and 3A and par. 0062, 0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…]; and
a mask at an optical axis of the optical system blocking lights from the object passing part of the imaging lens toward the image[See at least Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…];
wherein a photodiode at a side of the pair of photodiodes of the first sensing pixel detects a first light from the object toward the image, and a photodiode at an opposite side of the pair of photodiodes of the second sensing pixel detects a second light from the object toward the image; wherein the first light and the second light pass opposite parts of the imaging lens [See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0058, 0061-0076 regarding Rays of light 175 may travel from a subject 105 (e.g., an apple) through a lens 110 that focuses a scene with the subject 105 onto an image sensor (not pictured in its entirety), where the image sensor includes the focus photodiode 125A and the focus photodiode 125B, which correspond to focus pixels.  The focus photodiodes 125A and 125B may be associated with one or two focus pixels (e.g., focus photodiode 125A and focus photodiode 125B may be two photodiodes of a single focus pixel sharing a single microlens 120 or focus photodiode 125A may be associated with a first focus pixel and focus photodiode 125B may be associated with a second focus pixel, both focus pixels sharing a single microlens 120) of the pixel array of the image sensor.  In some cases, the light rays 175 may travel through a microlens 120 before falling on the focus photodiode 125A and the focus photodiode 125B.  When the camera system 100 is in the "in focus" state 150 of FIG. 1A, the rays of light 175 may ultimately converge at a plane that corresponds to the position of the focus photodiode 125A and the focus photodiode 125B…(thus, each photodiode of each of the pixels detects light from the object coming from opposite parts of the imaging lens as shown in the figures).];  and 
wherein positions of the first sensing pixel and the second sensing pixel are used to determine a distance of the object to the imaging lens[See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth…].  
 Kadambala does not explicitly disclose a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image.
However, the use of mask to block light from the object passing through the central part of a lens toward the image was well known in the art at the time of the invention was filed as evident from the teaching of Lansel[See at least Figs. 6A-7 and par. 0044 regarding  Additionally light masks can be used with depth sensing pixels.  In some embodiments these masks block light from the central region of the physical aperture--for example, the center of the large depth sensing micro-lens.  Such a light mask 630 is shown in FIGS. 6A & 6B, where a cross-shaped mask is centered on the large depth sensing micro-lens.  As a result, the effective apertures for the depth sensing pixels decrease in size and are more distant from each other…For depth sensing pixels the light mask may be designed to balance the following goals: (1) small area of effective apertures to increase the depth of field of the depth sensing pixels; (2) large distance between the effective areas to increase the disparity by blocking light that comes from the center of the physical aperture; and (3) similar overall sensitivity of all pixels in the sensor to most effectively use the dynamic range of the sensor by having a large signal to noise ratio without saturation.  For traditional pixels the light mask may be designed to balance the following goals: (a) effective aperture to achieve the desired depth of field; and (b) similar overall sensitivity of all pixels in the sensor…(This type of mask allows to block light coming through the center of the lens toward the image)].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala with Lansel teachings to include “a mask at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image” because this combination has the advantage of an alternate mask configuration for blocking and allowing light to the image sensor[See Lansel: at least Figs. 6A-7 and par. 0044].
Kadambala and Lansel do not explicitly disclose a mask centered at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image.
However, providing a mask centered at the optical axis of the optical system to block light from the object passing through the imaging lens was well known in the art at the time of the invention was filed as evident from the teaching of Roncone [See Roncone: Figs. 8-9, col. 3 lines 5-21 regarding The circular mask 40 is itself cylindrical with a closed end, the length thereof being at least equal to the diameter thereof so that it forms a light blocking mask centrally of the camera lens and results in an unexpected circular area 41 as illustrated by the shaded center section of the representation of a film negative 42 in FIG. 9 of the drawings. The remaining portion of the film negative 42 is exposed as indicated by the numeral 43.].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala and Lansel with Roncone teachings to include “a mask centered at an optical axis of the optical system blocking lights from the object passing central part of the imaging lens toward the image” because this combination has the advantage of an alternate mask positioning for blocking incoming light centrally to the image sensor.
Regarding claim 10, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein each of the first and second sensing pixels comprises the microlens covering a two-dimensional array of photodiodes having 2x2 photodiodes, and wherein the two-dimensional array of photodiodes having 2x2 photodiodes includes the pair of photodiodes [ See Kadambala: Figs. 2A-2F and 3A and par. 0062, 0071-0077  regarding a single pixel of a pixel array of an image sensor.  The side view of the pixel 300 illustrates the single-pixel microlens 218 over a color filter 310A, which is over a mask 220, the mask 220 covering the left side of the photodiode 320A…Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR…(A configuration of 2 x 2 photodiodes is presented by Kadambala).].  
Regarding claim 11, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein positions of the first sensing pixel and the second sensing pixel are determined by a correlation of a right image and a left image, wherein the right image comprises the first light detected by the photodiode at a side of the pair of photodiodes of the first sensing pixel, and the left image comprises the second light detected by the photodiode at an opposite side of the pair of photodiodes of the second sensing pixel [See Kadambala: Figs. 1A-2F  and par. 0053-0054, 0056-0059, 0061-0076, 0101-0102 regarding The camera system 100, or a computing system therein, may determine a distance and direction of adjusting the position of the lens 100 to bring the image into focus based on one or more phase disparity values calculated as differences between data from two focus photodiodes that receive light from different directions, such as focus photodiodes 125A and 125B.  The direction of movement of the lens 110 may correspond to a direction in which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or whether the phase disparity is positive or negative.  The distance of movement of the lens 110 may correspond to a degree or amount to which the data from the focus photodiodes 125A and 125B is determined to be out of phase, or the absolute value of the phase disparity…One or more phase disparity values are calculated, either at the image sensor 405, ISP 430, or at the AP 440, based on the focus photodiode/pixel data 475, and in particular based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving left-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving right-angled light, and/or based on differences between focus photodiode/pixel data 475 from focus photodiodes receiving top-angled light and focus photodiode/pixel data 475 from focus photodiodes receiving bottom-angled light, and so forth… The mask 202A and mask 202B each limit how much light reaches and strikes the underlying focus pixel photodiode from a particular direction, and are disposed over two different focus pixel diodes in an opposite direction to produce a pair of left and right images.  For example, the mask 202A is disposed over a left side of a first focus pixel, leaving the right side of that first focus pixel to receive light entering from the right side (the right image).  The mask 202B is disposed over a right side of a second focus pixel, leaving the left side of that second focus pixel to receive light entering from the left side (the left image)…].  
Regarding claim 12, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the pair of photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the pair of photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color [See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…].  
Regarding claim 13, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the pair of photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the pair of photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color [See Kadambala: at least Figs. 1A-2F  and par. 0061-0070 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue…].  
Regarding claim 14, Kadambala, Lansel and Roncone teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is same as the second color [See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of 2 x 2 photodiodes is presented by Kadambala)].  
Regarding claim 15, Kadambala, Lansel and Roncone teach all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim. Further on, Kadambala teaches or suggests wherein photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the first sensing pixel are covered by a color filter of a first color, and photodiodes of the two-dimensional array of photodiodes having 2x2 photodiodes of the second sensing pixel are covered by a color filter of a second color, the first color is different from the second color[See Kadambala: at least Figs. 1A-2F, 3A  and par. 0061-0077 regarding The pixel array 200 may include an array of photodiodes, which is not shown in FIG. 2A as is the photodiodes are covered by color filters (e.g., Bayer filters or other types of color filters as discussed below) and microlenses 218 as identified in the legend 210 of FIG. 2B.  FIG. 2B is a legend identifying elements of FIG. 2A.  The legend 210 identifies that a circle represents a microlens 218 of a single pixel, and that a dark shaded rectangle represents a mask 220.  The legend 210 of FIG. 2B also identifies that squares with three different patterns each represent color filters 212, 214, and 216, each color filter being for one of three different colors: red, green, or blue… Also, in Fig.  2E, one focus pixel has two photodiodes in one-dimensional series. In Fig. 2F,  one focus pixel has four photodiodes. The pixel array 260 illustrated in FIG. 2F includes focus pixels in which each focus pixel includes four diodes, generally referred to as 4PD focus pixels or Quadrature Phase Detection (QPD) focus pixels.  For example, a 4PD focus pixel 262 is labeled in FIG. 2F, and includes an upper-left photodiode labeled with the letters "UL," an upper-right photodiode labeled with the letters "UR," a bottom-left photodiode labeled with the letters "BL," and a bottom-right photodiode labeled with the letters "BR… …(A configuration of 2 x 2 photodiodes is presented by Kadambala)].  
Regarding claim 17, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Roncone teaches or suggest wherein the mask is a circular mask[See Roncone: Figs. 8-9, col. 3 lines 5-21 regarding The circular mask 40 is itself cylindrical with a closed end, the length thereof being at least equal to the diameter thereof so that it forms a light blocking mask centrally of the camera lens and results in an unexpected circular area 41 as illustrated by the shaded center section of the representation of a film negative 42 in FIG. 9 of the drawings. The remaining portion of the film negative 42 is exposed as indicated by the numeral 43.].
Regarding claim 18, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Lansel teaches or suggests wherein the mask is a cross shape mask [See Lansel: at least Figs. 6A-7 and par. 0044 regarding Additionally light masks can be used with depth sensing pixels.  In some embodiments these masks block light from the central region of the physical aperture--for example, the center of the large depth sensing micro-lens.  Such a light mask 630 is shown in FIGS. 6A & 6B, where a cross-shaped mask is centered on the large depth sensing micro-lens…].

10.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KADAMBALA et al.(US 2021/0067703 A1)(hereinafter Kadambala) in view of Lansel(US 2015/0362698 A1)(hereinafter Lansel) in further view of Roncone(US 4,079,394)(hereinafter Roncone) and in further view of Ando et al.(US 2019/0008388 A1)(hereinafter Ando).
Regarding claim 19, Kadambala, Lansel and Roncone teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.
Kadambala, Lansel and Roncone do not explicitly disclose wherein the mask is a liquid crystal switch blocking lights from the object passing central part of the imaging lens toward the image.  
However, implementing a liquid crystal switch to block and allow light passing through the lens of an imaging device was well known in the art at the time of the invention was filed as evident from Ando[See at least Figs. 30-31 and par. 0945 regarding These two-dimensional transmission image forming layers 452, 454 and 456 have a function of extracting light in a certain region only at the cross-sectional part of the detection light 16.  To extract the light in a certain region only, transmission or reflection at the certain region only may be used.  That is, although the example of FIG. 31 has the structure of extracting light passed through a locally opening part of a shutter (or light passed through a pinhole or a specific pattern region) only.  Alternatively, light in a certain region only may be extracted by using reflected light obtained from an optical reflective film, for example.  These two-dimensional transmission image forming layers 452, 454 and 456 may have a specific structure that is an optical device (light transmitting/reflecting device) or a mechanical structure (mask or pinhole) having a predetermined pattern, or an active shutter or switch, such as a liquid-crystal shutter.].
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Kadambala, Lansel and Roncone with Ando teachings to include “wherein the mask is a liquid crystal switch blocking lights from the object passing central part of the imaging lens toward the image” because this combination has the advantage of providing the implementation of a liquid crystal switch to block or allow light passing through the lens [See Ando: at least Figs. 30-31 and par. 0945].
Regarding claim 20, Kadambala, Lansel, Roncone and Ando teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim. Further on, Ando teaches or suggests wherein the liquid crystal switch has an opaque part of one of circular shape and cross shape [See Ando at least Figs. 30-31 and par. 0945 regarding These two-dimensional transmission image forming layers 452, 454 and 456 have a function of extracting light in a certain region only at the cross-sectional part of the detection light 16.  To extract the light in a certain region only, transmission or reflection at the certain region only may be used.  That is, although the example of FIG. 31 has the structure of extracting light passed through a locally opening part of a shutter (or light passed through a pinhole or a specific pattern region) only.  Alternatively, light in a certain region only may be extracted by using reflected light obtained from an optical reflective film, for example.  These two-dimensional transmission image forming layers 452, 454 and 456 may have a specific structure that is an optical device (light transmitting/reflecting device) or a mechanical structure (mask or pinhole) having a predetermined pattern, or an active shutter or switch, such as a liquid-crystal shutter…].

Allowable Subject Matter
11.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ana Picon-Feliciano/Examiner, Art Unit 2482 


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482